EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            Replace the Title with: --METHODS FOR EXTRACTING BEVERAGES, INCLUDING COFFEE, VIA CONTROLLED VACUUM--.           In the Abstract, line 2, replace “disclosed” with –shown--.           In the Specification, page 1, paragraph 1, line 2, after “April 5, 2019,”, insert –now U.S. Patent No. 10,863,854,--.           In Claims 26 (line 2) and 37 (line 7), delete “though”.           In Claims 27 (line 2), 37 (line 6), and 40 (line 6), replace “incudes” with –includes--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:           Reasons for allowance of new claims 31-42 were provided in view of the allowable subject matter of claims 20, 24, 26, and 27 described in the last Office Action, mailed 10/28/21.  Examiner is in agreement with Applicant’s arguments regarding the allowability of claim 19 as amended in the response filed 1/13/22 and discussed in the interview of 1/10/22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
March 7, 2022